UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2184


TERRY C. BURRIS,

                      Plaintiff – Appellant,

          v.

MICHAEL J. ASTRUE,

                      Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00072-RJC-DSC)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry C. Burris, Appellant Pro Se. Karen Beth Burzycki, SOCIAL
SECURITY ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry    C.    Burris    appeals    the    district          court’s     order

dismissing     his   complaint      for   failure     to     prosecute.         We   have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm    for   the        reasons   stated      by     the    district       court.

Burris v. Astrue, No. 3:11-cv-00072-RJC-DSC (W.D.N.C. Sept. 28,

2011); see Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.

1989).     We dispense with oral argument because the facts and

legal    contentions      are     adequately    presented          in   the   materials

before   the   court      and    argument     would    not    aid       the   decisional

process.



                                                                                AFFIRMED




                                          2